                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

A.F. MOORE & ASSOCIATES, INC.,        )
J. EMIL ANDERSON & SON, INC., PRIME   )
GROUP REALTY TRUST, AMERICAN          )
ACADEMY OF ORTHOPAEDIC                )
SURGEONS, ERLING EIDE, FOX            )
VALLEY/RIVER OAKS PARTNERSHIP,        )
AND SIMON PROPERTY GROUP, INC.,       )
                                      )
                  Plaintiffs,         )
                                      )
             v.                       )                    18 C 04888
                                      )
MARIA PAPPAS, Cook County Treasurer )
and Ex Officio County Collector,      )
JOSEPH BERRIOS, Cook County Assessor, )
and the COUNTY OF COOK,               )
                                      )
                  Defendants.         )

                           MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Defendants Maria Pappas (“Collector”), Joseph Berrios

(“Assessor”), and the County of Cook’s (“County”) (collectively, “Defendants”)

motion to dismiss Plaintiffs A.F. Moore & Associates, Inc. (“A.F. Moore”), J. Emil

Anderson & Son, Inc. (“Anderson”), Prime Group Realty Trust (“Prime Group”),

American Academy of Orthopaedic Surgeons (“AAOS”), Erling Eide (“Eide”), Fox

Valley/River Oaks Partnership (“Fox Valley”), and Simon Property Group, Inc.’s

(“Simon Property”) (collectively, “Plaintiffs”) Complaint pursuant to Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6). Also before the Court is Assessor’s separate

motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

following reasons, the Court grants in part and denies in part Defendants’ motion. The

Court also denies Assessor’s motion.

                                   BACKGROUND

       At the motion to dismiss stage, the Court assumes that the following facts from

the complaint are true and draws all reasonable inferences in Plaintiffs’ favor. Murphy

v. Walker, 51 F.3d 714, 717 (7th Cir. 1995); Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008).

       A.F. Moore is an Illinois corporation that held an interest in a Bridgeview,

Illinois property that was improved with an industrial building. Anderson is an Illinois

corporation with an interest in a Niles, Illinois property that was also improved with an

industrial building. Prime Group is a real estate investment trust that held an interest in

property in Rolling Meadows, Illinois that was improved with a multi-tenant office

building. AAOS is an Illinois not-for-profit corporation with an interest in property in

Rosemont, Illinois improved with a surgical training facility and office building. Eide

held an interest in property in Northbrook, Illinois that was improved with a retail store.

Fox Valley, an Illinois general partnership, and Simon Property, a Delaware

corporation, held interests in a shopping center in Calumet City, Illinois.

       Collector is the duly elected and acting Treasurer and Ex Officio County

Collector of Cook County. She is charged with issuing tax bills, collecting taxes, and

                                            2
paying refunds for taxes that have been overpaid or collected upon incorrect, illegal, or

unconstitutional assessments. She is sued in her official capacity.

       Assessor is the duly elected and acting Assessor of Cook County. He is charged

with assessing all taxable properties in Cook County for purposes of taxation based on

their market values and at uniform assessment levels within each property class. He is

sued in his official capacity.

       The County is a government entity and is the Illinois county responsible for

funding the Collector and Assessor’s offices. The County is liable for any monetary

judgment entered against Collector or Assessor in their official capacities and is only

named for this purpose.

       To understand the dispute underlying this case, a brief overview of Illinois

property tax law is necessary. Illinois maintains a system of ad valorem property

taxation governed by the state constitution. The constitution provides that real property

can be broken down into categorical classifications for taxation purposes. However,

such classifications need to be reasonable, and assessments need to be uniform within

each class. Ill. Const. 1970, Art. IX, § 4(b). Furthermore, the assessment level of the

highest class in a county may not exceed two and a half times the assessment level of

the lowest class in that county. Id.

       To satisfy these requirements, the County enacted the Cook County Real

Property Assessment Classification Ordinance (“Classification Ordinance”), Code of

Ordinances of Cook County § 74-60 et seq. The Classification Ordinance separated

                                           3
properties into single-family residential, not-for-profit, commercial, and industrial

classes, as is relevant here. The Classification Ordinance mandated that Assessor assess

single-family residential properties at sixteen percent of their market value; not-for-

profit properties at thirty percent; commercial properties at thirty eight percent; and

industrial properties at thirty six percent. Code of Ord. § 74-64.

      From 2000 to 2008, Assessor allegedly undervalued most, but not all, single-

family residential, commercial, and industrial property in the County. This practice

brought the assessment levels to approximately nine percent for single-family

residential properties, twenty five percent for commercial properties, and twenty

percent for industrial properties—rates far below the level required by law. Based on

these assessment levels, Collector issued tax bills and collected taxes from property

owners. Plaintiffs allege that the assessment rates actually utilized were concealed from

the public.

      In 2008, then-Assessor James Houlihan announced a proposal to recalibrate the

classification system to decrease the statutory assessment levels to ten and twenty five

percent of the market value, depending on the type of property involved. He noted that

this proposal would marry the assessment levels with the current market values and

codify the County’s existing practices.

      Plaintiffs are taxpayers whose properties were assessed at or above the level

required by law, as opposed to the widely utilized underassessment rate. Plaintiffs

allege that this valuation discrepancy caused them to pay taxes at a higher rate than

                                            4
most other taxpayers in the same class and above the maximum level permitted by

Illinois’ laws and constitution. Plaintiffs claim to have overpaid property taxes by the

following amounts: A.F. Moore by $805,019; Anderson by $755,611; Prime Group by

$8,648,343; AAOS by $458,263; Eide by $1,199,006; and Fox Valley and Simon

Property by $16,434,354.

         Plaintiffs objected to their overpayment and requested refunds in the Cook

County Circuit Court pursuant to the procedures set forth in the Illinois Property Tax

Code, which was amended in 1995. 35 ILCS 200/23-15. Plaintiffs claim that the 1995

amendments have left them with an inadequate remedy at the state court level, asserting

that the procedures are riddled with uncertainty and delay. Specifically, Plaintiffs

complain of the statutory presumption that the assessment valuations are correct, the

“clear and convincing evidence” burden to overcome that presumption, the inability to

name Assessor as a defendant to the action, the inability to introduce evidence of

Assessor misconduct, the prohibition on class actions, and that Collector is not required

to answer their complaint. Moreover, Plaintiffs emphasize that their case has been

litigated at the Cook County Court for over a decade, yet it remains in the discovery

stage.

         Based on the underlying tax assessments and the remedial procedures

experienced thereafter, Plaintiffs filed the instant complaint, alleging equal protection

and due process violations pursuant to 42 U.S.C. § 1983 and the Illinois Constitution,

along with state law claims regarding the property tax code. On October 17, 2018,

                                           5
Defendants moved to dismiss the complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). Assessor filed a separate motion to dismiss under

12(b)(6), setting forth statute of limitations defenses.

                                 LEGAL STANDARD

         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges

the jurisdictional sufficiency of the complaint, but it is otherwise “analyzed as any other

motion to dismiss.” United Phosphorous Ltd. v. Angus Chem. Co., 322 F.3d 942, 946

(7th Cir. 2003). The burden of proof lies with the proponent of jurisdiction. Id. The

Court may consider matters outside of the complaint in ruling on a motion to dismiss

for lack of subject matter jurisdiction. Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir.

1995).

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) “tests

the sufficiency of the complaint, not the merits of the case.” McReynolds v. Merrill

Lynch & Co., 694 F.3d 873, 878 (7th Cir. 2012). The allegations in the complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). Plaintiffs need not provide detailed factual allegations,

but must provide enough factual support to raise their right to relief above a speculative

level. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A claim must be

facially plausible, meaning that the pleadings must “allow…the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). The claim must be described “in sufficient detail to

                                             6
give the defendant ‘fair notice of what the…claim is and the grounds upon which it

rests.’” E.E.O.C. v. Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements,” are insufficient to withstand a

12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 678.

                                     DISCUSSION

      Defendants urge the Court to dismiss the complaint for two reasons: (1) the Court

lacks subject matter jurisdiction because Plaintiff’s claim is barred by the Tax

Injunction Act (“TIA”), 28 U.S.C. § 1341, and the principle of comity, and (2) the

equitable remedy Plaintiffs seek is unavailable under 28 U.S.C. § 1983 because an

adequate remedy at law exists. Assessor seeks dismissal on the additional ground that

Plaintiffs claims are barred by the applicable statute of limitations. The Court addresses

each argument in turn.

I. Subject Matter Jurisdiction

      As the Seventh Circuit has emphasized, “the requirement that jurisdiction be

established as a threshold matter springs from the nature and limits of the judicial power

of the United States’ and is inflexible and without exception.” Scott Air Force Base

Prop., LLC v. Cty. of St. Clair, III, 548 F.3d 516, 520 (7th Cir. 2008) (internal quotation

marks omitted). Moreover, “it is axiomatic that a federal court must assure itself that it

possesses jurisdiction over the subject matter of an action before it can proceed to take

any action respecting the merits of the action.” Id. Therefore, the Court must determine

                                            7
at the outset whether the TIA or the principle of comity serve as a bar to subject matter

jurisdiction.

       A. Tax Injunction Act

       “Federal courts are courts of limited jurisdiction.” Int’l Union of Operating

Engineers, Local 150, AFL-CIO v. Ward, 563 F.3d 276 (7th Cir. 2009). One such limit

on the Court’s jurisdiction is the TIA. 28 U.S.C. § 1341. That statute provides, “the

district courts shall not enjoin, suspend or restrain the assessment, levy or collection of

any tax under State law where a plain, speedy and efficient remedy may be had in the

courts of such State.”     Id.   “Given the strong background presumption against

interference with state taxation, the [TIA] may be best understood as but a partial

codification of the federal reluctance to interfere with state taxation.” Nat’l Priv. Truck

Council, Inc. v. Okla. Tax Comm’n, 515 U.S. 582, 590 (1995).

       This prescription applies with equal force to suits based on constitutional

violations or those seeking declaratory or injunctive relief. Scott Air Force Base, 548

F.3d at 520 (“The TIA strips the district courts of the power to hear suits seeking not

only injunctive but also declaratory relief from state taxes.…[T]he TIA’s ambit is not

confined by the law under which a state tax is challenged, for even federal constitutional

claims do not render the Act inapplicable.”); Hadnott v. Berrios, 2018 WL 4590193, at

*7 (N.D. Ill. 2018) (“State taxation challenges claiming constitutional violations do not

fall outside the TIA’s purview.”). Therefore, Plaintiff’s constitutional claims are

subject to the TIA’s jurisdictional limitations.

                                            8
      To determine whether the TIA will strip this Court of subject matter jurisdiction,

we must first evaluate whether the remedy available in the Illinois state court is “plain,

speedy and efficient.” 28 U.S.C. § 1341. This requirement is “construed narrowly,”

Scott Air Force Base, 548 F.3d at 521, and only necessitates that the “state-court

remedy…meets certain minimal procedural criteria.” Rosewell v. LaSalle Nat’l Bank,

450 U.S. 503, 512 (1981). Consequently, a “plain” remedy details a procedure that is

not “uncertain or otherwise unclear.” Rosewell, 450 U.S. at 517. A “speedy” remedy

is “a relative concept” that is measured by comparing the typical time to process a

remedy “against the usual time for similar litigation.” Id. at 518. An “efficient” remedy

“imposes no unusual hardship on [a party] requiring ineffectual activity or an

unnecessary expenditure of time and energy.” Id. at 518.

      For over two decades, the Seventh Circuit has upheld the Illinois tax objection

procedures as a “plain, speedy and efficient” remedy under the TIA. Heyde v. Pittenger,

633 F.3d 512, 521 (7th Cir. 2011) (collecting cases). The Illinois procedures are plain

because they lay out a clear process for dissatisfied taxpayers to object to their taxation

by appealing to the Property Tax Appeal Board or by filing a tax objection complaint

with the county circuit court. Cosgriff, 876 F.3d at 916, citing Capra v. Cook Cty. Bd.

of Review, 733 F.3d 705, 714–15 (7th Cir. 2013). Plaintiffs argue that these procedures

are deficient because they create uncertainty as to whether the state court will hear their

constitutional objections to the taxation process. However, both federal and state court

precedent serve to quell those concerns. See Capra, 733 F.3d at 715 (“Thus, through

                                            9
either the PTAB or the circuit courts, any statutory or constitutional claims can be heard

by a state court of general jurisdiction and can be appealed through the Illinois court

system to the Illinois Supreme Court and the Supreme Court of the United States.”);

Scott Air Force Base, 548 F.3d at 523 (“Indeed, Illinois case law clearly indicates that

Illinois taxpayers are able to litigate their constitutional and other federal-law

challenges to state tax matters in the Illinois administrative and judicial system.”); Reno

v. Newport Twp., 2018 IL App. (2d) 170967, ¶ 26 (“[I]t is well established that property

owners may use the statutory tax-objection procedures to raise constitutional questions

arising from alleged improper assessments.”) (internal quotation marks omitted); See

also Offerman v. Will Cty. Supervisor of Assessments Novak, 2017 IL App. (3d)

150272-U, ¶ 1 (considering taxpayers’ claim that acting township assessor violated the

provision of the Illinois Constitution that requires taxes to be levied uniformly).

       Plaintiffs next contend that the Illinois procedures are not speedy or efficient

because their case has proceeded in the state court for over a decade. However, this

inquiry does not turn on the length of the specific proceedings at issue, but rather the

typical length of resolution. Rosewell, 450 U.S. at 518. Decade-long litigation is not

a feature of the tax-objection procedures, but rather an unfortunate product of the tactics

employed in this case. Indeed, as the Defendants note, “per local court rule and statute,

the lifespan of a tax objection in state court is approximately two to three years”—a

timeframe the Supreme Court and Seventh Circuit have already acknowledged as

meeting the “speedy” criterion. Rosewell, 450 U.S. at 520–21; Heyde, 633 F.3d at 521.

                                            10
Also, “significant delay does not doom the adequacy of state remedies.” Capra, 733

F.3d at 716. Moreover, Plaintiffs have not alleged that the Illinois procedures require

them to engage in “ineffectual activity” during the course of the litigation. Scott Air

Force Base, 548 F.3d at 522. Therefore, the Court will not deviate from established

law finding that the Illinois procedures offer a “plain, speedy and efficient” remedy.

      Although Plaintiffs acknowledge the weight of the precedent against them, they

insist that the adequacy of the Illinois procedures remains an open question because

none of the prior rulings considered the 1995 amendments. While no case has directly

and comprehensively addressed the 1995 amendments, the Seventh Circuit has

considered individual features of the amendments and reached the conclusion that the

Illinois procedures afford an adequate remedy. See Heyde, 633 F.3d at 521 (stating that

the amendments to the Illinois procedures did not “significantly alter” the process so as

to call into question their adequacy); See also Capra, 733 F.3d at 716–17 (finding that

the clear and convincing evidence burden did not render Illinois procedures “inadequate

or incomplete”); See also Perry v. Coles Cty., Ill., 906 F.3d 583, 587, 590 (7th Cir.

2018) (considering prohibition on class actions and adequacy of remedy where county

“refused to follow the law” with respect to assessments).

      Taking a cue from the Seventh Circuit’s evaluations, the Court finds that the

1995 amendments do not evince the need to deviate from the decades of Supreme Court

and Circuit Court precedent establishing that the Illinois procedures afford Plaintiffs an

adequate tax-objection remedy.      Given that Plaintiffs have a “plain, speedy and

                                           11
efficient” remedy in state court, the TIA strips the Court of jurisdiction over Plaintiff’s

claims.

       B. Comity

       Unlike the TIA’s jurisdictional divestment, comity is a “doctrine of abstention.”

Perry, 906 F.3d at 587. “Comity reflects, in part, a ‘belief that the National Government

will fare best if the States and their institutions are left free to perform their separate

functions in separate ways.’” Hadnott, 2018 WL 4590193, at *4, citing Levin v. Com.

Energy, Inc., 560 U.S. 413, 421 (2010). This belief is especially apt regarding state

taxation. As the Supreme Court has underscored, “we have long recognized that

principles of federalism and comity generally counsel that courts should adopt a hands-

off approach with respect to state tax administration.” Nat’l Priv. Truck Council, 515

U.S. at 586.

       The Seventh Circuit has echoed this sentiment, cautioning courts not to interfere

with state taxation. Cosgriff, 876 F.3d at 915 (“Together, Congress and the Court

embedded the fundamental principle of comity between federal courts and state

governments that is essential to Our Federalism, particularly in the area of state

taxation.”) (internal quotation marks omitted); Capra, 733 F.3d at 713 (“Like the [TIA],

this comity doctrine serves to minimize frictions inherent in a federal system of

government and embodies longstanding federal reluctance to interfere with state

taxation.”) (internal quotation marks omitted). Accordingly, “district courts should

abstain from hearing § 1983 suits that deal with state taxation when there is an

                                            12
‘adequate, plain, and complete’ remedy available to plaintiffs in state courts.” Hadnott,

2018 WL 4590193, at *4, citing Fair Assessment in Real Estate Ass’n, Inc. v. McNary,

454 U.S. 100, 116 (1981); See also Perry, 906 F.3d at 588 (“Taxpayers seeking such

relief must instead seek protection of their federal rights by state remedies, provided of

course that those remedies are plain, adequate, and complete.”) (internal quotation

marks omitted).

      In assessing whether state remedies are “plain, adequate, and complete,” the

Supreme Court and the Seventh Circuit have instructed district courts to use the analysis

dictated by the TIA. Fair Assessment, 454 U.S. at 116 n.8 (“We discern no significant

difference, for purposes of the principles recognized in this case, between remedies

which are ‘plain, adequate, and complete,’ as that phrase has been used in articulating

the doctrine of equitable restraint, and those which are ‘plain, speedy and efficient,’

within the meaning of § 1341.”); Capra, 733 F.3d at 714 (“In determining whether

available state remedies are ‘adequate, plain, and complete’ for purposes of Fair

Assessment, we have used the comparable standard from the [TIA], which bars federal

courts from enjoining state taxes where a ‘plain, speedy and efficient’ state remedy is

available.”). Given that the Court determined the state remedy was adequate under the

TIA analysis, that same remedy would be adequate under the comity framework.

Therefore, the Court finds it appropriate to decline jurisdiction over this matter on

comity grounds.



                                           13
II. Sufficiency of Pleadings

        Because the Court lacks subject matter jurisdiction over this case, the Court

cannot weigh in on the merits of Defendants’ or Assessor’s motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6). Accordingly, those motions are denied as

moot.

                                   CONCLUSION

        For the aforementioned reasons, the Court grants in part and denies in part

Defendants’ motion and denies Assessor’s motion as moot. It is so ordered.




Dated: 4/30/2019
                                                    ________________________
                                                    Charles P. Kocoras
                                                    United States District Judge




                                          14
